TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00259-CR


The State of Texas, Appellant

v.

John Francis Curran III, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CR-05-713701, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		By complaint filed in the City of Austin municipal court, the State charged
John Francis Curran III with violating a city ordinance that bans solicitation between pedestrians
and occupants of motor vehicles.  Curran filed a motion to quash the complaint on grounds that,
among others, the ordinance violated the First Amendment to the U.S. Constitution; Article 1,
Section 8 of the Texas Constitution; and the Equal Protection and Due Process Clauses of the
Fourteenth Amendment.  On July 22, 2005, the municipal court granted the motion to quash and
rendered judgment dismissing the cause, holding that "the ordinance at issue is overly broad and
not narrowly tailored and is therefore unconstitutional."  The State appealed the judgment to the
county court-at-law.  On March 20, 2008, the county court-at-law issued an opinion and judgment
affirming the municipal court's judgment.  The State appealed the county court-at-law's judgment
to this Court.
		After this Court set the appeal for oral argument, Curran filed an unopposed
motion for "leave to withdraw appellee's motion to quash filed below and to dismiss this appeal." 
According to Curran, the parties had reached an agreement to resolve the matter and, to that end,
he sought leave to withdraw his motion to quash.  On December 9, 2008, we granted Curran's
motion and abated this appeal to permit him to withdraw his motion to quash.  We further directed
the parties to advise the Court when the motion to quash was withdrawn. 
		On February 10, 2009, Curran advised us that the municipal court had granted his
motion to withdraw his motion to quash on the preceding day, and has furnished us a copy of the
signed order.  As this order renders moot the controversy that gave rise to this appeal, we vacate the
municipal court's July 22, 2005 judgment and the county court-at-law's March 20, 2008 judgment,
dismiss this appeal, and remand to the municipal court for any further proceedings.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Waldrop
Vacated and Remanded
Filed:   February 27, 2009
Do Not Publish